                              UNITED STATES DISTRICT CO
                                                                               FILED
                            SOUTHERN DISTRICT OF CALIFO
                                                                               MAY 0 9 2019
 UNITED STATES OF AMERICA,


                                       Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
VALERIE NIETO (2),


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Indictment and the Superseding Indictment:
      21:841(a)(l), 846; 21 :853 - Conspiracy to Distribute Heroin; Criminal Forfeiture (1) and
      21 :841(a)(l), 846; 21 :853 - Conspiracy to Distribute Heroin; Criminal Forfeiture (ls)



Dated:
                                                    Hon. William Q.
                                                    United States Di
